Case 3:20-cv-01236-BJD-JBT Document1 Filed 10/29/20 Page 1 of 8 PagelD 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
MICHELE DIANE BAUMGARTNER CASE NO.:
DIVISION:
Plaintiff,

VS.

CONCENTRIX CVG CORPORATION, a
Foreign Not For Profit Corporation, and
UNUM LIFE INSURANCE COMPANY

OF AMERICA, a Foreign Profit Corporation,

Defendants.
/

 

COMPLAINT
COMES NOW Plaintiff, MICHELE DIANE BAUMGARTNER, (“hereinafter Plaintiff”),
by and through her undersigned counsel, and pleads the following Complaint against Defendants,
CONCENTRIX CVG CORPORATION, a Foreign Not For Profit Corporation, (hereinafter
“CONCENTRIX”), and UNUM LIFE INSURANCE COMPANY OF AMERICA, a Foreign

Profit Corporation, (hereinafter “UNUM”).

JURISDICTION
1. CONCENTRIX, the employer of the Plaintiff, maintains and administers The
Concentrix CVG Corporation Employee Term Life and Dependent Term Life Coverage Plan,
(hereinafter the “Plan”) which is an “employee benefit plan,” as that term is defined by the
Employee Retirement Income Security Act (“ERISA”), 29 U.S.C § 1001, et seq.,; ERISA § 3(3);
29 U.S.C. § 1002(1). A copy of the Plan Summary is attached hereto as “Exhibit A” and by

reference made a part hereof.
Case 3:20-cv-01236-BJD-JBT Document1 Filed 10/29/20 Page 2 of 8 PagelD 2

2. This Court has jurisdiction over Plaintiffs claims pursuant to ERISA §
502(a)(1)(B); 29 U.S.C § 1132(a)(1)(B), and ERISA § 502(a)(3)(B); 29 U.S.C § 1132(a)(3)(B)
because the claims arise under ERISA § 502(a); 29 U.S.C. § 1132(a), and the Plaintiff seeks

appropriate equitable relief and damages at law to enforce the provisions of an ERISA plan.

3. All conditions precedent have been completed or waived by Defendants.
PARTIES
4, Plaintiff is a resident of Duval County, Florida, was at all material times employed

by CONCENTRIX, and is a participant and beneficiary of the Plan.

5. CONCENTRIX is the employer of Plaintiff with its principal place of business in
Cincinnati, Ohio. CONCENTRIX is the Plan administrator and named fiduciary of the Plan.
CONCENTRIX maintains responsibility for employee enrollments including occupational
information that may be required to manage a claim, premium accounting, and submitting the
requisite information to UNUM at the time of a claim. CONCENTRIX maintains the right, in its
sole discretion, to amend, modify, or terminate, in whole or in part, any or all of the provisions of
the Plan. CONCENTRIX is a fiduciary with respect to the Plan as that term is defined in 29 U.S.C
§ 1002(21)(A) and as the named fiduciary within the Plan. 29 U.S.C § 1102(a)(2).

6. UNUM, a corporation with its principal place of business located at 1 Fountain
Square, Chattanooga, Tennessee, 37402, administers and determines claims made by participants
and is a fiduciary with respect to the Plan as that term is defined in 29 U.S.C § 1002(21)(A), and

as the named ‘claims’ fiduciary within the Plan. 29 U.S.C § 1102(a)(2).
Case 3:20-cv-01236-BJD-JBT Document1 Filed 10/29/20 Page 3 of 8 PagelD 3

GENERAL ALLEGATIONS
7, The Plaintiff properly made a claim for the $50,000.00 dependent life insurance
benefits which she paid for through payroll deductions. The Plaintiff has exhausted the Plan’s
administrative appeals process. The Plaintiff is entitled to the $50,000.00 dependent life insurance

benefit under the terms of the Plan but was denied the full benefit by CONCENTRIX and UNUM.

FACTUAL ALLEGATIONS

8. On or about April 23, 2012, Plaintiff began employment with CONCENTRIX'! and
elected to participate in the Plan. Plaintiff enrolled in and obtained term life insurance coverage
for herself and her Husband, Christopher Rodgers. The chosen and qualified coverage for her
Husband was $50,000.00, and Plaintiff paid for the coverages by payroll deductions.

9. Shortly after taking up employment, Plaintiff separated from her Husband, and
entered a domestic partnership with Timothy David Baumgartner.

10. On June 11, 2014, a Final Judgment of Dissolution of Marriage was entered in
Duval County, Florida, which dissolved the marriage between Plaintiff and Christopher Rodgers.

11. On or about June 12, 2014, without any lapse in payment by Plaintiff for the term
life insurance coverage for her spouse, Plaintiff notified CONCENTRIX of the dissolution of her
marriage to Christopher Rodgers, completed all documents requested by CONCENTRIX to
evidence and declare her domestic partnership with Timothy David Baumgartner and to have him

covered by a term life insurance policy in the amount of $50,000.00.

 

' At the start of employment, the company was known as CONVERGYS CORPORATION with its records maintained
by CONVERGYS CUSTOMER MANAGEMENT GROUP, INC., N/K/A CONCENTRIX CVG CUSTOMER
MANAGEMENT GROUP, INC. A/K/A “CONCENTRIX CVG”.

3
Case 3:20-cv-01236-BJD-JBT Document1 Filed 10/29/20 Page 4 of 8 PagelD 4

12. On August 29, 2015, Plaintiff married Timothy David Baumgartner and took his
surname as her own.

13. On or about October 9, 2015, Plaintiff notified CONCENTRIX of her marriage to
Timothy David Baumgartner and caused her name and address to be changed upon the records
maintained by CONCENTRIX. Neither CONCENTRIX nor UNUM ever requested that the
Plaintiff complete a new EOI nor did either inform the Plaintiff a new EOI was desired.

14. On October 31, 2019, more than four (4) years later, Timothy David Baumgartner
passed from complications caused by illness.

15. At all times relative hereto, Plaintiff continued to pay for dependent term life
insurance coverage for her spouse in the amount of $50,000.00.

16. On November 1, 2019, Plaintiff notified CONCENTRIX of the passing of her
Husband, David Timothy Baumgartner, and made claim to her $50,000.00 dependent life
insurance policy coverage.

17. On November 29, 2019, UNUM partially denied Plaintiff's claim, agreeing only to
pay the sum of $25,000.00 in coverage. UNUM’s alleged basis for the partial denial was its claim
that the records received by CONCENTRIX did not include the required Evidence of Insurability
form (hereinafter EOI), which UNUM asserts was required to be completed and submitted when
Plaintiff enrolled her dependent, Timothy David Baumgartner, for a life insurance policy which
exceeded the non-medical maximum amount of $25,000.00.

18. Plaintiff appealed the decision of UMUM and the appeal was denied. This

Complaint ensued.
Case 3:20-cv-01236-BJD-JBT Document1 Filed 10/29/20 Page 5 of 8 PagelID 5

COUNT ONE
CIVIL ENFORCEMENT FOR RECOVERY OF BENEFITS
PURSUANT TO ERISA § 502(a)(1)(B); 29 U.S.C. § 1132(a)(1)(B)

19. Plaintiff re-alleges paragraphs 1 through 18 above as though fully set forth herein.

20. CONCENTRIX is responsible for monitoring enrollment in the plan, maintaining
records, collecting premiums, and _ requesting items/documents from _ eligible
employees/participants which are needed for life insurance coverage. On a regular basis,
CONCENTRIX must provide UMUM with, inter alia, information about employees who are
eligible to become insured, whose amount(s) of coverage change, and occupational information
that may be required to manage a claim.

21. | UMUM, in turn, processes claims and has the discretionary authority to determine
employee/participant’s eligibility for benefits and to interpret the terms and provisions of the Plan.

22. As fiduciaries, CONCENTRIX and UNUM have an affirmative duty to inform
employees/Participants when they know that silence might be harmful. Smith v. Williams, 819 F.
Supp. 2d 1264 (M.D. Fla. 2011); Bixler v. Cent. Pa. Teamsters Health & Welfare Fund, 12 F.3d
1292, 1300 (3d Cir. 1993); see generally Perras v. Coca-Cola Co., No. 1:19-CV-1831-MHC, 2020
USS. Dist. LEXIS 172910 (N.D. Ga. Jan. 24, 2020). Despite this duty and the timely notice by the
Plaintiff of her life changes, CONCENTRIX and UNUM failed to properly inform the Plaintiff of
her rights under the Plan and an obligation to obtain a new EOI on Timothy David Baumgartner
at the time she entered into a domestic partnership, or at the time she married Timothy David
Baumgartner. Given the lack or loss of records, it is clear that CONCENTRIX and UNUM
implemented and continue to maintain a flawed administrative process. Although CONCENTRIX
and UNUM have failed to properly maintain records, their limited records show that the Plaintiff

was diligent in notifying CONCENTRIX, and therefore UNUM, of her domestic partnership, the
Case 3:20-cv-01236-BJD-JBT Document1 Filed 10/29/20 Page 6 of 8 PagelD 6

change in her marital status, and the change of spouse/dependent from her former Husband to
Timothy David Baumgartner.

23. In addition to the adequate and timely notice provided by the Plaintiff to
CONCENTRIX and UNUM, the Plaintiff continually paid the appropriate premium for dependent
life insurance coverage in the amount of $50,000.00, believing she had coverage in that amount
upon her now deceased Husband, Timothy David Baumgartner, while CONCENTRIX collected
the payments through payroll deduction, and provided the same to UMUM.

24. As fiduciaries, CONCENTRIX and UNUM may not administer the Plan in such a
way that it creates a situation where essentially risk-free profits can be obtained from premiums
paid on later-claimed “non-existent” benefits. See e.g, Frye v. Metro. Life Ins. Co., No. 17-cv-
31-DPM, 2018 U.S. Dist. LEXIS 55236, 2018 WL 1569485, at *1-2 (E.D. Ark. March 30, 2018).
Only after the putative participant died, in these cases, did the survivor beneficiary discover the
decedent was not covered by the policy.

25. The Plaintiff is entitled to the benefits for which she paid and reasonably believed
where in existence.

26. Due to the failure of CONCENTRIX and UNUM to exercise the utmost loyalty and
care required of a Plan fiduciary coupled with their failure to properly inform the Plaintiff of her
rights and obligations under the Plan and the necessity of obtaining a new EOI form in order to
effectuate her entitlement to dependent life insurance benefits in the amount of $50,000.00 on
Timothy David Baumgartner, enforcement of the Plan is proper and necessary for the Plaintiff to
recover the full amount of the benefit due to her under the Plan.

WHEREFORE, Plaintiff prays for enforcement of the Plan and the recovery of benefits

due.
Case 3:20-cv-01236-BJD-JBT Document1 Filed 10/29/20 Page 7 of 8 PagelD 7

COUNT TWO
EQUITABLE RELIEF FOR BREACH OF FIDUCIARY DUTY
UNDER ERISA § 502(a)(3); 29 U.S.C. § 1132(a)(3) (EQUITABLE SURCHARGE)

27. Plaintiff re-alleges Paragraphs 1 through 26 above as though fully set forth herein.

28. CONCENTRIX and UNUM breached their fiduciary duty to the Plaintiff by
allowing her to pay for coverage for her now deceased Husband, Timothy David Baumgartner,
and received risk-free profits therefrom.

29. CONCENTRIX and UMUM’s failure to timely exchange information and track
the Plaintiff's prior divorce, domestic partnership, and later marriage and designation of Timothy
David Baumgartner as a dependent with the chosen life insurance coverage in the amount of
$50,000.00 is a flawed administrative process and a breach of their fiduciary duty to the Plaintiff.

30. CONCENTRIX’s collection of payments and UNUM’s receipt thereof is
tantamount to confirming the $50,000.00 dependent life insurance coverage which the Plaintiff
believed she obtained on her late Husband, Timothy David Baumgartner.

31. Plaintiff is entitled to an equitable surcharge in the full amount of benefits due.

WHEREFORE, Plaintiff prays for equitable surcharge to match or exceed the benefits
due.

COUNT THREE
ATTORNEY FEES AND COSTS
PURSUANT TO ERISA § 502(g); 29 U.S.C. § 1132(g)(1)
32. Plaintiff re-alleges Paragraphs 1 through 31 above as though fully set forth herein.
33. CONCENTRIX and UNUM breached their fiduciary duties to the Plaintiff and
have refused to provide her the benefits to which she is entitled.

34. Accordingly, the Plaintiff is entitled to attorneys’ fees and costs relating to these

claims in an amount to be determined by the Court pursuant to ERISA § 502(g)(1); 29 U.S.C §

1132(g)(1).
Case 3:20-cv-01236-BJD-JBT Document1 Filed 10/29/20 Page 8 of 8 PagelD 8

WHEREFORE, for the foregoing reasons, Plaintiff respectfully requests that this Court
enforce the terms of the Plan, enter judgment in its favor against Defendants on all counts, award
the Plaintiff the requested equitable remedy against Defendants, together with interest, costs, and

attorneys’ fees, and provide such other relief that the Court deems just under the circumstances.

JONATHAN J. LUCA, PA

Se:

(OyATHAN J. LUGA, FSQUIRE
‘Lérida Bar No.: 0628523
Jonathan@lucalawfirm.com

904 Anastasia Boulevard

St. Augustine, Florida 32080

Tel. (904) 814-8943

Fax (904) 471-4561

Attorney for Plaintiff

 
